United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.V., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-484
Issued: July 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2006 appellant, through his attorney, filed a timely appeal from a
July 11, 2006 merit decision of the Office of Workers’ Compensation Programs, denying
modification of the finding that he did not sustain a recurrence of total disability beginning
July 3, 2003. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of total
disability from July 3, 2003 through October 17, 2004 causally related to his November 13, 1996
employment injury.
FACTUAL HISTORY
On November 13, 1996 appellant, then a 44-year-old mail handler, sustained a herniated
disc in his back while lifting sacks of mail onto a conveyor belt. The Office accepted his claim
for a herniated disc at L4-5 with radiculopathy. Appellant returned to limited-duty work on
January 13, 1997. He underwent back surgery on March 12, 1997, June 29, 2000 and July 2001.

On July 14, 2003 appellant filed a claim alleging that he sustained a recurrence of total
disability on July 3, 2003. He attributed the recurrence of disability to continual standing,
walking and turning which caused pain in his back and legs. Appellant stopped work on
July 3, 2003. He submitted several medical records regarding his ongoing back and leg
problems and disability, including medical reports from Dr. Mark A.P. Filippone, an attending
Board-certified physiatrist and Dr. Cary D. Glastein, a Board-certified orthopedic surgeon. On
July 2 and 29, 2003 Dr. Filippone opined that appellant had lumbosacral radiculopathy and that
he was totally disabled from all work. In narrative reports dated July 29, 2003 and January 8,
2004, he noted appellant’s continuing back pain radiating into his lower extremities which
rendered appellant totally disabled.
Dr. Glastein’s July 9, 2003 report stated that appellant sustained “possible” sciatica and
radicular symptoms at the level above his previous fusion. He indicated that appellant had
recently been taken off work. In subsequent treatment notes, Dr. Glastein stated that appellant
sustained a herniated nucleus pulposus at L3-4 and that he was totally disabled.
By letter dated March 25, 2004, the Office advised appellant of the factual and medical
evidence needed to submit to establish a recurrence of total disability claim.
In an undated letter received by the Office on April 16, 2004, appellant further described
the development of his recurrence of total disability. He stated that he was having trouble
bending, walking, stretching, picking up trays and pushing hampers that were overloaded due to
the pain he experienced in his legs and back. Appellant had to stop every few minutes due to
pain. He contended that he was currently totally incapacitated for work.
On April 6, 2004 Dr. Filippone stated that appellant was totally disabled since
July 3, 2003. On February 5, 2004 he noted that appellant sustained lumbosacral radiculopathy
status post lumbar sprain. Dr. Filippone indicated with an affirmative mark that appellant’s
condition was caused by the November 13, 1996 employment injury. He opined that appellant
was totally disabled.
In February 2004, Dr. Glastein stated that appellant sustained a herniated nucleus
pulposus at L3-4. A July 23, 2003 disability certificate noted that appellant had a herniated
lumbar disc and that he was totally incapacitated. His April 14, 2004 treatment notes diagnosed
a herniated nucleus pulpopsus at L3-4 and repeated that he was totally disabled for work.
By decision dated May 12, 2004, the Office denied appellant’s recurrence of total
disability claim. It found that the medical evidence of record failed to establish that he sustained
a recurrence of total disability beginning July 3, 2003 causally related to his November 13, 1996
employment injury.
In an April 6, 2004 report, Dr. Filippone related that there had been no interval history of
trauma or injury since the last time he examined appellant on March 31, 2004. He stated that
appellant was last able to work on July 3, 2003. Dr. Filippone noted appellant’s back problems
and medical treatment plan. On April 22, 2004 he reiterated that appellant last worked in 2003
and was disabled.

2

In a June 3, 2004 letter, appellant, through counsel, requested an oral hearing before an
Office hearing representative. In reports dated June 17 to September 1, 2004, Dr. Filippone
noted appellant’s complaints of back pain. He reiterated that appellant had not worked since
July 3, 2003 and was disabled. Dr. Filippone further opined that appellant’s continuing residuals
and disability were directly and solely the result of his November 13, 1996 employment injury.
Appellant also submitted reports from physical therapists dated July 28, 2003 to
November 30, 2004.
On October 13, 2004 Dr. Filippone stated that appellant could return to limited-duty work
on October 18, 2004 for four hours per day. He resumed full-time limited-duty work on
January 24, 2005.
By decision dated June 3, 2005, an Office hearing representative affirmed the May 12,
2004 decision. The hearing representative found that appellant failed to establish that he
sustained a recurrence of disability beginning July 3, 2003 causally related to his accepted
employment injury.
In a letter dated June 29, 2005, appellant, through counsel, requested reconsideration. In
a May 23, 2005 report, Dr. Filippone reviewed an April 20, 2005 electromyogram/nerve
conduction studies of appellant’s lower extremities. The results revealed evidence of right L5-S1
lumbosacral radiculopathy and left L3-5-S1 lumbosacral polyradiculopathy. Dr. Filippone noted
that appellant continued to complain of low back pain with radiation into both lower extremities
with spasms in the lumbar paraspinal muscles bilaterally. His findings on neurological
examination remained unchanged. Dr. Filippone diagnosed lumbosacral radiculopathy. He
stated that appellant could continue to perform limited-duty work on a full-time basis with the
same restrictions. Dr. Filippone opined that appellant’s abnormalities were directly and solely
the result of his work-related injury and were permanent in nature. In reports of June 23 to
October 26, 2005, he noted appellant’s complaint of numbness in the right finger and pain and
spasms in the low back. Dr. Filippone indicated that there was no interval history of trauma or
injury. Appellant could continue to perform limited-duty work while taking medication.
In a November 16, 2005 decision, the Office denied modification of the hearing
representative’s June 3, 2005 decision.
In a November 29, 2005 report, Dr. Filippone noted that appellant continued to perform
limited-duty work with impairment of his daily living activities. He outlined restrictions in an
accompanying CA-17 form report. On January 25, 2006 Dr. Filippone provided a diagnosis of
displacement of intervertebral disc, site unspecified, without myelopathy and appellant’s
physical restrictions. In subsequent reports, he noted appellant’s continuing back pain while
performing limited-duty work.
By letter dated May 4, 2006, appellant, through counsel, requested reconsideration of the
Office’s November 16, 2005 decision. He submitted Dr. Filippone’s April 24, 2006 report which
provided a history of the July 3, 2003 recurrence of disability. Counsel reiterated that appellant
continued to experience back pain and spasms that were treated by prescribed medication. On
June 6, 2006 he repeated that appellant had lumbosacral radiculopathy and physical restrictions.

3

Dr. Filippone reiterated that appellant had continuing complaints of low back pain and spasms
and he continued working within his restrictions.
On July 11, 2006 the Office denied modification of the November 16, 2005 decision. It
found that the evidence submitted by appellant was insufficient to establish that he sustained a
recurrence of disability due to his accepted employment-related injury.1
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.3
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.4
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.5
ANALYSIS
The November 13, 1996 injury was accepted for a herniated disc at L4-5 with
radiculopathy.
Appellant returned to work in a part-time limited-duty capacity on
1

Following the issuance of the Office’s July 11, 2006 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request
reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

20 C.F.R. § 10.5(x).

3

Id.

4

Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

James H. Botts, 50 ECAB 265 (1999).

4

January 13, 1997. He claimed a recurrence of total disability on July 3, 2003 causally related to
the accepted employment injury. Appellant must demonstrate either that his condition has
changed such that he could not perform the activities required by his modified job or that the
requirements of the limited-duty job changed or were withdrawn. The Board finds that the
record contains no evidence that the limited-duty job requirements were changed or withdrawn
or that appellant’s employment-related condition has changed to the point that it precludes him
from engaging in light-duty work.
Appellant submitted medical evidence from Dr. Filippone and Dr. Glastein.
Dr. Filippone found that appellant had pain in his back and lower extremity and was totally
disabled. A July 23, 2003 disability certificate and April 14, 2004 treatment notes found that
appellant sustained a herniated disc and noted that he was totally disabled since July 3, 2003.
Dr. Glastein’s treatment notes stated that appellant sustained a herniated nucleus pulposus at
L3-4 and that he was totally disabled. On July 9, 2003 he opined that appellant sustained
possible sciatica and had possible radicular symptoms at the level above his previous fusion.
Dr. Glastein indicated that appellant had recently been taken off work. Neither Dr. Filippone nor
Dr. Glastein explained how appellant’s disability for work was causally related to his accepted
November 13, 1996 employment injury. Dr. Glastein did not provide a definitive diagnosis in
his July 9, 2003 report. The Board finds that the medical evidence from Dr. Filippone and
Dr. Glastein are of diminished probative value as the physician did not adequately address the
issue of causal relation.
Dr. Filippone’s February 5, 2004 report found that appellant sustained lumbosacral
radiculopathy status post lumbar sprain. He indicated with an affirmative mark that his condition
was caused by the November 13, 1996 employment injury. Dr. Filippone opined that appellant
was totally disabled for an unknown period. His report is insufficient to establish appellant’s
claim. It is well established that a report which only addresses causal relationship with a
checkmark without more by way of medical rationale explaining how the incident caused the
injury, is insufficient to establish causal relationship and is of diminished probative value.6
Dr. Filippone’s July 2, 2003 report noted that appellant had lumbosacral radiculopathy.
Dr. Glastein’s February 2004 form report stated that appellant sustained a herniated disc at L3-4.
Neither Dr. Filippone nor Dr. Glastein provided any additional opinion on causal relationship or
medical rationale explaining how and why these conditions would arise nearly seven years after
the November 13, 1996 employment injury. The Board has held that medical reports not
supported by medical rationale are of limited probative value.7
Dr. Filippone’s July 20 and August 11, 2004 reports found that appellant’s continuing
residuals and total disability were directly and solely caused by the November 13, 1996
employment injury. He did not provide medical rationale explaining the basis for his stated
conclusion that appellant’s recurrence of total disability was caused by the accepted employment
injury. Subsequent reports of Dr. Filippone stated that appellant sustained lumbosacral
radiculopathy but that he could continue working in his limited-duty position. He did not
6

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

7

Lucrecia M. Nielson, 42 ECAB 583 (1991).

5

specifically address whether appellant sustained a recurrence of total disability beginning July 3,
2003 casually related to his November 13, 1996 employment injury. The Board finds that his
reports are insufficient to establish appellant’s claim.
The reports and treatment notes from appellant’s physical therapists covering intermittent
dates from July 28, 2003 to November 30, 2004 do not constitute probative medical evidence
inasmuch as a physical therapist is not considered a “physician” under the Federal Employees’
Compensation Act.8
The Board finds that appellant has not submitted sufficiently rationalized medical
evidence establishing that he was totally disabled during the period July 3, 2003 through
October 17, 2004 due to his November 13, 1996 employment-related herniated disc at L4-5 with
radiculopathy. There is no evidence showing that appellant experienced a change in the nature
and extent of the limited-duty requirements or was required to perform duties which exceeded
his medical restrictions.
Appellant has not met his burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements which would prohibit him from performing the limited-duty position he
assumed after he returned to work.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of total
disability from July 3, 2003 through October 17, 2004 causally related to his November 13, 1996
employment injury.

8

5 U.S.C. §§ 8101-8193; 8101(2); Vickey C. Randall, 51 ECAB 357, 360 (2000) (a physical therapist is not a
physician under the Act).

6

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

